Citation Nr: 1645610	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability to include as secondary to the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma Muskogee, Oklahoma.  

Initially, the Board notes that the Veteran in his December 2013 VA Form 9, Appeal to Board of Veterans' Appeals, requested a video hearing in connection with his appeal.  However, he did not thereafter appear for his September 2016 hearing.  Therefore, the Board considers this hearing request withdrawn.

Next, the Board notes that additional evidence was added to the claims file since the issuance of the October 2013 statement of the case (SOC).  However, the Board finds that it may adjudicate the appeal without a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding for such review because it is not additional pertinent evidence.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case (SSOC) will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record shows that a left knee disability is not related to service, arthritis of the left knee did not manifest itself to a compensable degree in the first post-service year, and it is not due to the service-connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks services connection for a left knee disability because he injured it while on active duty at the same time he injured his know service-connected right knee and/or it is due to his service-connected right knee disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The post-service record shows the Veteran being diagnosed with left knee arthritis and bursitis.  See, e.g., VA treatment records dated in August 2008, August 2012, April 2013, and May 2013; VA examination dated in September 2013.  Moreover, at the November 1965 separation examination the Veteran reported a history of swollen or painful joints.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of a left knee disability such as pain and lost motion because these symptoms come to him via his own senses.  See Davidson.  

However, the Veteran's service treatment records, including the treatment records surrounding his injury and treatment for his know service-connected right knee disability and the November 1965 separation examination, are negative for an injury, treatment, or a diagnosis of a left knee disability.  In fact, when examined in November 1965 the joint problem the Veteran reported having a problem with was his left wrist and examination of his lower extremities was normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Veteran does not claim and the record does not show that he has had continued problems with his left knee in and since service.  The presumptions found at 38 C.F.R. § 3.309(a) also do not help this Veteran establish his claim because the record does not show him being diagnosed with arthritis in the left knee in his first post-service year but instead the diagnosis is first reflected decades after service.  Furthermore, the record does not show a medical link between the current left knee disability and his military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the September 2013 VA examiner opined that his left knee disability was not due to his military service and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Likewise, the record does not show a medical link between the current left knee disability and a service-connected disability including the right knee disability.  In fact, the September 2013 VA examiner opined that his left knee disability was not due to his service-connected right knee disability and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  

As to any lay claims from the Veteran regarding sustaining a left knee injury while on active duty, the Board finds the service treatment records which are negative for an injury or a diagnosis of a left knee disability more probative than the claims by the Veteran to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  As to any lay claims from the Veteran and others that his left knee disability was caused by his military service and/or the service-connected right knee disability, the Board finds that diagnosing a chronic orthopedic disability requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his left knee disability is caused by service or his service-connected right knee disability is not competent evidence.  Jandreau.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's left knee disability did not manifest during military service, did not continue since service, was not caused by a disease or injury while on active duty, and is not due to a service-connected disability including his right knee disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; See Owens.  Accordingly, the Board finds that entitlement to service connection for a left knee disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


